In a proceeding pursuant to CPLR article 78 to compel respondent to make certain public records available to petitioner, petitioner appeals from an order of the Supreme Court, Nassau County, entered January 5, 1976, which denied his motion, made pursuant to CPLR 5015, to be relieved from a judgment of the same court, entered on October 21, 1975. Order affirmed, with $50 costs and disbursements. We have considered the appellant’s contentions and find them to be without merit. Martuscello, Acting P. J., Cohalan, Damiani, Shapiro and Titone, JJ., concur. [83 Misc 2d 884.]